DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (Learning-Based Metal Artifacts Correction Method for MRI Using Dual-Polarity Readout Gradients and Simulated Data, 2018) in view of Sarracanie et al. (Low-Field MRI: How Low Can We Go?  A Fresh View on an Old Debate, June 2020).
Kwon et al. discloses using an MRI applying deep learning method to correct metal-induced artifacts with a relatively short imaging time.  This method suppressed the metal-induced artifacts at the halved readout bandwidth and would work more efficiently with a lower field MRI system because the bandwidth of the RF pulse could be increased.  A neural network is proposed to map two distorted images obtained by dual-polarity readout gradients into a distortion-free image obtained by fully phase encoding.  Simulated data were utilized to supplement and substitute real MR data for training the proposed network.  Note Abstract, Introduction, and Discussion and Conclusion.
Kwon et al., as discussed above, differ from the instant invention by not disclosing the specifics of a low-field MRI.  
Sarracanie et al. disclose recent MRI developments at low (1-199 mT) and ultra-low field (micro-Tesla range) outside of the commercial sphere.  Using model-based MRI and deep learning will appear of upmost relevance to navigate through poor SNR while promoting access to simpler hardware and hence lower cost and reduced physical footprint.   Note page 1; Discussion, page 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. with that of Sarracanie et al. so that the MRI machines could be made of simpler hardware, lower cost, and reduced physical footprint as disclosed by Sarracanie et al.
Claims 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., as modified by Sarracanie et al., as applied to claims 1, 8-12, and 15 above, and further in view of Ge et al. (2021/0396828).
Kwon et al., as modified by Sarracanie et al., disclose every step of the instant invention except for the details of the magnet and coils of the MRI system.
Ge et al. disclose an MRI system 100 with a scanner 110; controller unit or console 120 may include a computer and a storage medium used to store a program executable by the computer (note paragraphs [0053]-[0054]); computer processor 130; computer for user interaction 150; magnet for 111 for producing static magnetic field B0; first coils 112, 119 for generating and receiving RF signals; second coils 117 for generating gradient magnetic fields.  Note paragraph [0042]-[0043] and Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. in view of Sarracanie et al. with that of Ge et al. so that an MRI can scan and produce images of a subject.  As to a power supply system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power supply system into an MRI system since this is well known in the art as a necessity for the MRI system to operate.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., as modified by Sarracanie et al., as applied to claims 1, 8-12, and 15 above, and further in view of Machida et al. (2001/0006345).
Kwon et al., as modified by Sarracanie et al., disclose all steps of the instant invention except for step of minimizing echo spacing for fast spin echo sequence.
Machida et al. discloses decreasing an echo train spacing (ETS) for a 3D imaging using fast spin echo (FSE) method result in no artifact occurring on an acquired image.  Note paragraph [0187]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. in view of Sarracanie et al. with that of Machida et al. so that no artifacts will occur during image acquisition as discussed by Machida et al. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., as modified by Sarracanie et al., as applied to claims 1, 8-12, and 15 above, and further in view of Hargreaves et al. (Metal-Induced Artifacts in MRI, 2011).
Kwon et al., as modified by Sarracanie et al., disclose all steps of the instant invention except for steps of reducing distortion.
Hargreaves et al. disclose a direct way to reduce distortion effects such as in-plane distortion and through-plane distortion is to maximize the bandwidth used both during slice selection and during readout.  Note Basic Reduction of Artifacts, pages 547-552.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. in view of Sarracanie et al. with that of Hargreaves et al. so that distortions can be reduced with the presence of metallic implants as discussed by Hargreaves et al. (Note objective and conclusion). 
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., as modified by Sarracanie et al., as applied to claims 1, 8-12, and 15 above, and further in view of Levine et al. (2018/0172788) and Hargreaves et al. (Accelerated Slice Encoding for Metal Artifact Correction, 2010).
Kwon et al., as modified by Sarracanie et al., disclose all steps of the instant invention except for a step of reducing slice thickness and using parallel imaging acceleration; SEMAC or MAVRIC; and VAT.  
Levine et al. disclose distortion-free imaging near MRI-safe devices for imaging presence of metallic implants using slice encoding for metal artifact correction (SEMAC) or multi-acquisition variable-resonance image combination (MAVRIC) (note paragraph [0003]); and reducing slice thickness or use of shorter echo train lengths to improved efficiency for MRI near metal.  Note paragraph [0007].
Hargreaves et al. discloses VAT (view-angle tilting) is used to suppress in-plane distortion (note page 987) and using standard parallel imaging acceleration in an MRI near metallic implants.  Note Discussion, page 992.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. in view of Sarracanie et al. with that of Levine et al. to improve efficiency of the MRI near metal (note paragraph [0007]) and to obtain distortion-free imaging; and with that of Hargreaves et al. so a reasonable scan time can be obtained near metallic implants as disclosed by Hargreaves et al.  (note Discussion, page 992) and correction of distortion can be obtained.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., as modified by Sarracanie et al., as applied to claims 1, 8-12, and 15 above, and further in view of Reeder et al. (6,856,134) and Koerzdoerfer et al. (2020/0103481).
Kwon et al., as modified by Sarracanie et al., disclose all steps of the instant invention except for reducing TR and use of more number of signal averages, and optimizing flip angle.
Reeder et al. disclose an MRI reducing TR to substantially reduce signal dropout.  (note column 3, lines 15-17 and column 5, lines 26) and using number of signal averages (note column 5, lines 20-32).  
Koerzdoerfer et al. disclose optimizing flip angles and/or repetition times used to record the MR raw data such that the excited spins were present in a pseudo steady state.  Note paragraphs [0042]-[0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. in view of Sarracanie et al. with that of Reeder et al. and Koerzdoerfer so that optimal MRI imaging can be obtained.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., as modified by Sarracanie et al., as applied to claims 1, 8-12, and 15 above, and further in view of Hein (2021/0012543).
Kwon et al., as modified by Sarracanie et al., disclose all steps of the instant invention except for the type of deep learning model.
Hein et al. disclose using a deep learning model such as convolutional neural network to train to perform image processing of reconstructed MRI images.  Note abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. in view of Sarracanie et al. with that of Hein so that reduced noise and artifacts can be obtained in reconstructed MRI images.  
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., as modified by Sarracanie et al., as applied to claims 1, 8-12, and 15 above, and further in view of Higaki et al. (Improvement of image quality at CT and MRI using deep learning, 2019).
Kwon et al., as modified by Sarracanie et al., disclose all steps of the instant invention except for denoising reconstructed images.
	Higaki et al. disclose a deep learning-based denoiser called denoising convolutional neural networks that were trained with pairs of noisy- and noise only images.  The denoiser improved the SNR.  Note Noise and artifact reduction, page 73.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. in view of Sarracanie et al. with that of Higaki et al. for obtaining optimal MRI images. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., as modified by Sarracanie et al., as applied to claims 1, 8-12, and 15 above, and further in view of Butts et al. (Reduction of Blurring in View Angle Tilting MRI, 2005).
Kwon et al., as modified by Sarracanie et al., disclose all steps of the instant invention except for view angle tilting.
Butts et al. disclose using View Angle Tilting (VAT) corrects for in-plane distortions due to presence of metallic objects during an MRI readout.  Note page 418.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon et al. in view of Sarracanie et al. with that of Butts et al. so that distortions can be corrected in MRI imaging.  
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arabi et al. (Truncation compensation and metallic dental implant artefact reduction in PET/MRI attenuation correction using deep learning-based object completion, 9/2020) disclose using simulation in a deep learning method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852